DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamizu US 2020/0091911.


Regarding claim 1, Iwamizu discloses switch circuitry (Fig. 10) comprising: a boosting circuit (17c)(Fig. 10) which boosts an input voltage (VCC)(Fig. 10); a first switch (1)(Fig. 10) including an input part (Tr1)(Fig. 10) to which the input voltage (VCC) is applied, an output part (Tr2)(Fig. 10) which outputs an output voltage (OUT)(Fig. 10) based on a voltage applied to the input part (VCC), and a driving part  (driver of Tr1, Tr2)(Fig. 10) to which a driving voltage is applied, the first switch (1) in which a voltage which the boosting circuit  (17d, 17c) outputs is applied to the driving part (drivers of Tr1, Tr2) and which outputs the output voltage (OUT) based on the input voltage (VCC) when the input voltage is higher than the output voltage (OUT); and a second switch (7) which short-circuits the driving part (drivers of Tr1, Tr2) of the first switch (1) and the input part (Tr1) of the first switch (1) when a value obtained by subtracting the input voltage (VCC) from a voltage applied to the driving part of the first switch (1) exceeds a driving threshold (see paragraph 35).

Regarding claim 2, Iwamizu discloses a voltage which the boosting circuit outputs (signal from 17c, 17d)(Fig. 10) is not applied to the driving part of the first switch (1) when the input voltage (VCC) is lower than the output voltage(OUT)(signal is only applied during power boost).



Regarding claim 4, Iwamizu discloses the gates of the MOSFETs (gates of Tra, Trb grounded through OUT) of the second switch circuit (7) are grounded.

Regarding claim 5, Iwamizu discloses in the first switch circuit (1), with two n-type MOSFETs in a back-to-back state (Tr1, Tr2), drains of the MOSFETs (Di1, Di2)(Fig. 10) are connected with each other and gates of the MOSFETs are connected with each other, and a source of one of the MOSFETs is the input part (Tr1), a source of the other MOSFET is the output part (Tr2), and gates connected each other are the driving part (driver of Tr1, Tr2).

Regarding claim 6, Iwamizu discloses a driving threshold of the second switch (7) is a lower value than the driving threshold of the first switch (1)(see paragraph 35). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamizu US 2020/0091911 in view of Wu US 2019/0036521.

Regarding claim 7, Iwamizu discloses switch circuitry (Fig. 10) comprising: a boosting circuit (17c, 17d) which is connected with an input terminal (IN)(Fig. 10);3Application No. 16/296,893Docket No.: 1242236-0913-275 US Amendment dated April 13, 2021 Reply to Office Action of November 13, 2020 a driver (18c) which is connected between the boosting circuit (17c, 17d) and a ground point (OUT) as a voltage source and connected with a control terminal (16b) to which a control signal is inputted; a first switch (1) which is connected between the input terminal (IN) and the output terminal (OUT) and whose driving part (18c) is connected with the driver; and a second switch (7) whose driving part (driver of Tra, Trb) is grounded and which is connected between the input terminal which is connected with an input part  (Tr1) of the first switch (1) and the driving part of the first switch (driver of 
Iwamizu fails to disclose a comparator which is connected with the input terminal and an output terminal.
In the same field of endeavor, Wu teaches a comparator (218)(Fig. 2) which is connected with the input terminal (- terminal) and an output terminal (+ terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  a comparator which is connected with the input terminal and an output terminal in Iwamizu, as taught by Wu, in order to monitor the power requirements.

Regarding claim 8, Iwamizu discloses a voltage which the boosting circuit outputs (output of 17c, 17d) is not applied to the driving part of the first switch (1) when the input voltage (VCC) is lower than the output voltage (OUT).

Regarding claim 9, Iwamizu discloses in the second switch circuit (7), with two n-type MOSFETs in a back-to-back state (Tra, Trb), drains of the MOSFETs are connected with each other (Dia, Dib) and gates of the MOSFETs are connected with each other, and a source of one of the MOSFETs is connected with the input part (Tr1) of the first switch (1), a source of the other MOSFET (Tra, Trb) is connected with the 

Regarding claim 10, Iwamizu discloses the gates of the MOSFETs of the second switch circuit (Tra, Trb) are grounded (grounded through OUT).

Regarding claim 11, Iwamizu discloses in the first switch circuit (1), with two n-type MOSFETs (Tr1, Tr2) in a back-to-back state, drains of the MOSFETs are connected with each other (Dia, Dib) and gates of the MOSFETs are connected with each other, and a source of one of the MOSFETs is the input part (Tr1), a source of the other MOSFET is the output part (Tr2), and gates connected each other are the driving part (drivers of Tr1, Tr2).

Regarding claim 12, Iwamizu discloses a driving threshold of the second switch (7) is a lower value than the driving threshold of the first switch (1)(see paragraph 35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839